Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



1. Claims 1-29  are pending. 

2. Claims  12 and 13   withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected species according to the response filed by Applicant on 02/07/22.


 Claims 1-11 and 14-29 read on a method of treating a subject, comprising administering anti-GPC3 chimeric antigen receptor immunoresponsive cells are under consideration in the instant application.

3. Applicant’s provision of  the foreign priority document China CN201610256568.9 is acknowledged.      However, an  English translation has not been provided in accordance with 37 CFR 1.55. See MPEP § 201.15.



4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.  Claims  1-11 and 14-29  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20170369561 or US Patent Application 20190262397 each in view of US Patent Application 20100247579 and US Patent Application 20190314369





US Patent Application’397  teaches a method of treating a subject comprising administering to the subject in need an effective amount of anti-GPC3-CAR T cells. US Patent Application’397 teaches that antigen-recognition domain of the CAR comprises a fully human anti-GPC3. US Patent Application’397  teaches that said subject exhibiting cancer  ( see entire document, paragraphs 0052, 0072,0740,  0800, 0813, 0843 in particular).

US Patent Application’561 and  US Patent Application’397   do not explicitly teach subjecting a subject to lymphocyte reduction treatment prior to or concurrent with administering to the subject in need an effective amount of anti-GPC3-CAR T cells.

US Patent Application ‘579 teaches a method of treating the cancer patient comprising  a step of   lymphocyte reduction treatment following administering lymphocytes to a patient.  US Patent Application ‘579 teaches the advantage of using said lymphopenia treatment prior to administering lymphocytes for cancer treatment ( see entire document, Abstract and paragraphs 0017- 0019, 0031; 0042 in particular)


US Patent Application ‘ 369 teaches a method of treating the cancer patient comprising  a step of   lymphocyte reduction treatment following administering lymphocytes to a patient.  US Patent Application ‘369 teaches the advantage of using said lymphopenia treatment prior to administering anticancer treatment including immunotherapy  ( see entire document, 0021, 0022, 0026, 0045,  0047, 0129, in particular)

All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

	
Thus it would have  been obvious   to one of ordinary skill in the art before the effective filing date of the claimed invention to  use lymphocyte reduction treatment prior or concurrent with administering anti-GPC3-CAR T in the method of treating cancer  disclosed in US Patent Application’561 and  US Patent Application’397     with a reasonable expectation of success because the prior art suggests the advantage of using lymphopenia treatment prior to administering anticancer treatment including immunotherapy with lymphocytes 
 In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.



    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).

Claims 7 and 8 are included because said functional properties would be an obvious properties of recited method of treating comprising administering an effective amount of anti-GPC-3-CAR-T cells and lymphocyte reduction treatment that are the same as claimed. See MPEP § 2112.01, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” Also, “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada's polymer latexes for lack of novelty.").”

6. No claim is allowed.

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181



     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644